DETAILED ACTION
Examiner acknowledges receipt of the reply filed 10/7/2021, filed in response to the restriction requirement mailed 7/7/2021.
Claims 1-13 are pending.  Claims 1-8 and 10-13 are withdrawn from further prosecution for the reasons set forth below.
	Claims 6-9 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 2 (claims 6-9) without traverse in the reply filed on 10/7/2021 is acknowledged.
Claims 1-8 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 

Therefore, Fig. 8 must be amended to reinsert this essential information.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended to depend from claim 6, instead of claim 8, because claim 6 refers to a second OAD.  Therefore, it appears for proper claim consistency and dependency, claim 9 should depend from claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial Study NCT00975286 (hereinafter “the ‘286 clinical trial”; accessed Diabetes Care 36:2497-253 Sept. 2013- cited in IDS filed 3/4/2021), and Lantus prescribing information (pp. 1-24, June 2009- cited in IDS filed 3/4/2021), and further in view of Becker et al. (WO 2011/147980 A1- cited in IDS filed 3/4/2021).
The ‘286 Clinical Trial was completed in August 2011 (p. 3 of the 286 Clinical Trial).  The trial was undertaken by Sanofi-Aventis, assignee of the instant application.  Examiner expressly notes that the reference, Riddle et al., is a summary of the ‘286 Clinical Trial.  
The ‘286 Clinical Trial was a randomized 24-week study assessing the efficacy of lixisenatide as an add-on therapy in type 2 diabetic patients uncontrolled with metformin (p. 3).  For at least 3 months prior to beginning the ‘286 clinical trial patients were on a treatment with a stable dose of at least 1.5 g/day of metformin, or a combination of doses of at least 1.5 g/day of metformin with sulfonylureas (SUs) (to be stopped at the run-in visit (V2)) and/or thiazolidinediones (TZDs) (SU and/or TZD as second oral anti-diabetic for at least 3 months) (the ‘286 clinical trial at p. 7).  See also Riddle et al. at p. 2498, col. 1, Participants. patients included in the ‘286 clinical trial took metformin at a dose of at least 1.5 g/day (same as at least 1.0 g per day) for over 3 months prior to beginning the trial (p. 7, inclusion criteria).  Thus, patients included in the study had glycemic levels that were uncontrolled with (i) metformin alone, (ii) metformin and sulfonylurea, (iii) metformin and thiazolidinedione, or (iv) metformin, sulfonylurea, and thiazolidinedione.  Administration of insulin glargine and lixisenatide led to an See also Riddle et al. at abstract, Table 2.  Prior to beginning the trial patients had a glycated hemoglobin (HbA1c) of between 7.0% and 10% (the ‘286 clinical trial at p. 7).  See also Riddle et al. at research design, methods, and Table 2 for further patient data of HbA1c levels within the claimed range.  At completion of the 12-week run-in, participants were eligible for randomization if they had HbA1c ≥7% and ≤9% (Riddle at p. 2498).  Patients included in the ‘286 clinical trial took insulin glargine/HOE901.  This is manufactured by Sanofi Aventis and is also known as Lantus.  As evidenced by the Lantus prescribing material, Lantus is supplied as a solution for injection of 100 units/mL (U-100) (p. 1, dosage forms and strengths).  The ‘286 clinical trial included a two-step dosage increase with lixisenatide (10 µg for 1 week, 15 µg for 1 week, and then 20 µg maintenance dosage if tolerated) (Riddle at abstract; p. 2498, middle column).  
Although the ‘286 clinical trial teaches administration of lixisenatide and insulin glargine (100 u/mL) to a type 2 diabetic in which the glycemic control of the patient was uncontrolled by metformin and a second oral anti-diabetic drug (OAD), wherein the patient took a combination of doses of at least 1.5 g/day of metformin with sulfonylureas (SUs) and/or thiazolidinediones (TZDs) (SU and/or TZD as second oral anti-diabetic drug) for over 3 months prior, and had an HbA1c level within the range of 7% and 9%, the reference does not explicitly teach a lixisenatide dosage of 33 µg/mL. 
Becker teaches pharmaceutical formulations comprising (a) desPro36Exendin-4(1-39)-Lys6-NH2 (also known in the art as lixisenatide) or/and a pharmaceutically acceptable salt thereof is in the range of 20 - 120 µg/mL, and (b) insulin glargine or/and a pharmaceutically acceptable salt thereof in the range of 40 - 200 U/mL (claim 1).  The Id.  Becker teaches that lixisenatide is being developed for the treatment of type 2 diabetes to improve glycemic control (p. 79, ll. 6-8).  Becker et al. discloses an on-site mixture comprising a fixed concentration of insulin glargine and a variable concentration of lixisenatide. An exemplary on-site mixed preparation containing 100 U/mL insulin glargine and … 33.33 µg/mL (or 800/600*25 µg/mL) lixisenatide.  See Table 75 of Becker et al. 
It would have been obvious to the skilled artisan to treat a type 2 diabetic patient uncontrolled with metformin and a second oral anti-diabetic drug with a combination of lixisenatide and insulin glargine.  The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999).  “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.  
The skilled artisan would have known from the ‘286 trial of a combination of lixisenatide and insulin glargine (specific concentration of 100 U/mL insulin glargine) 
Regarding claim 7, patients included in the ‘286 clinical trial been diagnosed at least 1 year before the screening visit (the ‘286 clinical trial at eligibility).  Regarding claim 8, patients included in the ‘286 clinical trial had an average BMI of 32.0 ± 6.4 kg/m2 (Riddle at Table 1, all enrolled).  Examiner notes that 510 patients had a BMI over 30 kg/m2 (Riddle at Table 1).  Regarding claim 9, patients included in the study discontinued any secretagogue (e.g., sulfonylurea) prior to participation in the clinical trial (Riddle at p. 2498; ‘286 clinical trial at p. 7).     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 9,526,764 (hereinafter “the ‘764 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 1 of the ‘764 patent is drawn to a pharmaceutical formulation comprising a combination of (a) insulin glargine or a pharmaceutically acceptable salt thereof, and (b) desPro36exendin-4(1-39)-Lys6-NH2 (AVE0010) or a pharmaceutically acceptable salt thereof wherein the concentration of insulin glargine is about 100 units/mL, and the concentration of AVE0010 is about 20 μg/mL to about 150 μg/mL. Claim 2 of the ‘764 patent recites a lixisenatide concentration of 25, 33, 40, 66, or 75 μg/mL and insulin 
The compositions of the ‘764 patent can be used in the instant method claims. 
The instant claims are directed to a method of improving glycemic control in a patient with type 2 diabetes mellitus uncontrolled on treatment with metformin and a second oral anti-diabetic drug (OAD), the method comprising administering to the patient in need thereof a pharmaceutical composition comprising: (a) lixisenatide or a pharmaceutically acceptable salt thereof at a concentration of 33 μg/mL, and (b) insulin glargine or a pharmaceutically acceptable salt thereof at a concentration of 100 U/mL; wherein the patient has been treated with metformin and the second OAD for at least 3 months; wherein the second OAD is a sulfonylurea, a glinide, a sodium glucose co-transporter 2 (SGLT-2) inhibitor, or a dipeptidyl-peptidase 4 (DPP-4) inhibitor; and wherein the patient has a HbA1c level between 7% and 9%.
The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.   
Accordingly, claims 6-9 are deemed to be obvious in view of claims 1, 2, and 4 of the ‘764 patent.

Conclusion
No claims are allowed.
Claims 1-13 are pending.  Claims 1-8 and 10-13 are withdrawn.  Claims 6-9 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654